Case 2:17-cv-01731-TSZ Document 175-28 Filed 07/29/19 Page 1 of 7




                EXHIBIT 28
Reserved IP addresses - Wikipedia                                                             https://en.wikipedia.org/wiki/Reserved_IP_addresses
                         Case 2:17-cv-01731-TSZ Document 175-28 Filed 07/29/19 Page 2 of 7




          Reserved IP addresses
          In the Internet addressing architecture, the Internet Engineering Task Force (IETF) and the Internet Assigned Numbers
          Authority (IANA) have reserved various Internet Protocol (IP) addresses for special purposes.[1]




           Contents
           IPv4
           IPv6
           See also
           References
           External links



          IPv4
          There are a number of addresses with special meaning in IPv4:[1]




1 of 6                                                                                                                       7/27/2019, 2:26 PM
Reserved IP addresses - Wikipedia                                                    https://en.wikipedia.org/wiki/Reserved_IP_addresses
                         Case 2:17-cv-01731-TSZ Document 175-28 Filed 07/29/19 Page 3 of 7

                                                        Special address blocks

                                                                  Number of
                    Address block         Address range                              Scope               Description
                                                                  addresses

                                                                                                   Current network[1] (only
                  0.0.0.0/8         0.0.0.0–0.255.255.255          16 777 216    Software          valid as source
                                                                                                   address).

                                                                                                   Used for local
                  10.0.0.0/8        10.0.0.0–10.255.255.255        16 777 216    Private network   communications within
                                                                                                   a private network.[2]

                                                                                                   Shared address
                                                                                                   space[3] for
                                                                                                   communications
                  100.64.0.0/10     100.64.0.0–100.127.255.255      4 194 304    Private network   between a service
                                                                                                   provider and its
                                                                                                   subscribers when using
                                                                                                   a carrier-grade NAT.

                                                                                                   Used for loopback
                  127.0.0.0/8       127.0.0.0–127.255.255.255      16 777 216    Host              addresses to the local
                                                                                                   host.[1]

                                                                                                   Used for link-local
                                                                                                   addresses[4] between
                                                                                                   two hosts on a single
                                                                                                   link when no IP
                  169.254.0.0/16    169.254.0.0–169.254.255.255        65 536    Subnet            address is otherwise
                                                                                                   specified, such as
                                                                                                   would have normally
                                                                                                   been retrieved from a
                                                                                                   DHCP server.

                                                                                                   Used for local
                  172.16.0.0/12     172.16.0.0–172.31.255.255       1 048 576    Private network   communications within
                                                                                                   a private network.[2]

                                                                                                   IETF Protocol
                  192.0.0.0/24      192.0.0.0–192.0.0.255                 256    Private network
                                                                                                   Assignments.[1]

                                                                                                   Assigned as TEST-
                  192.0.2.0/24      192.0.2.0–192.0.2.255                 256    Documentation     NET-1, documentation
                                                                                                   and examples.[5]

                                                                                                   Reserved.[6] Formerly
                                                                                                   used for IPv6 to IPv4
                  192.88.99.0/24    192.88.99.0–192.88.99.255             256    Internet          relay[7] (included IPv6
                                                                                                   address block
                                                                                                   2002::/16).

                                                                                                   Used for local
                  192.168.0.0/16    192.168.0.0–192.168.255.255        65 536    Private network   communications within
                                                                                                   a private network.[2]

                                                                                                   Used for benchmark
                                                                                                   testing of inter-network
                  198.18.0.0/15     198.18.0.0–198.19.255.255         131 072    Private network   communications
                                                                                                   between two separate
                                                                                                   subnets.[8]

                                                                                                   Assigned as TEST-
                  198.51.100.0/24   198.51.100.0–198.51.100.255           256    Documentation     NET-2, documentation
                                                                                                   and examples.[5]




2 of 6                                                                                                               7/27/2019, 2:26 PM
Reserved IP addresses - Wikipedia                                                              https://en.wikipedia.org/wiki/Reserved_IP_addresses
                         Case 2:17-cv-01731-TSZ Document 175-28 Filed 07/29/19 Page 4 of 7

                                                                                                             Assigned as TEST-
                  203.0.113.0/24         203.0.113.0–203.0.113.255                  256    Documentation     NET-3, documentation
                                                                                                             and examples.[5]

                                                                                                             In use for IP
                  224.0.0.0/4            224.0.0.0–239.255.255.255           268 435 456   Internet          multicast.[9] (Former
                                                                                                             Class D network).

                                                                                                             Reserved for future
                  240.0.0.0/4            240.0.0.0–255.255.255.254           268 435 456   Internet          use.[10] (Former Class
                                                                                                             E network).

                                                                                                             Reserved for the
                                                                                                             "limited broadcast"
                  255.255.255.255/32     255.255.255.255                              1    Subnet
                                                                                                             destination address.
                                                                                                             [1][11]




          IPv6
          There are a number of addresses with special meaning in IPv6:[1]




3 of 6                                                                                                                        7/27/2019, 2:26 PM
Reserved IP addresses - Wikipedia                                                                           https://en.wikipedia.org/wiki/Reserved_IP_addresses
                           Case 2:17-cv-01731-TSZ Document 175-28 Filed 07/29/19 Page 5 of 7

                                                                         Special address blocks

                    Address                                                                          Number of
                                    First address                 Last address                                           Usage         Purpose
                  block (CIDR)                                                                       addresses

                  ::/0              ::                 ffff:ffff:ffff:ffff:ffff:ffff:ffff:ffff   2128             Routing           Default route.

                                                                                                                                    Unspecified
                  ::/128            ::                                                           1                Software
                                                                                                                                    address.

                                                                                                                                    Loopback
                  ::1/128           ::1                                                          1                Host              address to the
                                                                                                                                    local host.

                                                                                                 2128−96 = 232
                                                                                                                                    IPv4 mapped
                  ::ffff:0:0/96     ::ffff:0.0.0.0     ::ffff:255.255.255.255                    =                Software
                                                                                                                                    addresses.
                                                                                                 4 294 967 296

                                                                                                                                    IPv4
                  ::ffff:0:0:0/96   ::ffff:0:0.0.0.0   ::ffff:0:255.255.255.255                  232              Software          translated
                                                                                                                                    addresses.

                                                                                                                                    IPv4/IPv6
                  64:ff9b::/96      64:ff9b::0.0.0.0   64:ff9b::255.255.255.255                  232              Global Internet
                                                                                                                                    translation.[12]

                                                                                                                                    Discard
                  100::/64          100::              100::ffff:ffff:ffff:ffff                  264              Routing
                                                                                                                                    prefix.[13]

                                                                                                                                    Teredo
                  2001::/32         2001::             2001::ffff:ffff:ffff:ffff:ffff:ffff       296              Global Internet
                                                                                                                                    tunneling.

                  2001:20::/28      2001:20::          2001:2f:ffff:ffff:ffff:ffff:ffff:ffff     2100             Software          ORCHIDv2.[14]

                                                                                                                                    Addresses
                                                                                                                                    used in
                                                                                                                                    documentation
                  2001:db8::/32     2001:db8::         2001:db8:ffff:ffff:ffff:ffff:ffff:ffff    296              Documentation
                                                                                                                                    and example
                                                                                                                                    source
                                                                                                                                    code.[15]

                                                                                                                                    The 6to4
                                                                                                                                    addressing
                  2002::/16         2002::             2002:ffff:ffff:ffff:ffff:ffff:ffff:ffff   2112             Global Internet
                                                                                                                                    scheme (now
                                                                                                                                    deprecated).[6]

                                                                                                                  Private           Unique local
                  fc00::/7          fc00::             fdff:ffff:ffff:ffff:ffff:ffff:ffff:ffff   2121
                                                                                                                  network           address.[16]

                                                                                                                                    Link-local
                  fe80::/10         fe80::             febf:ffff:ffff:ffff:ffff:ffff:ffff:ffff   2118             Link
                                                                                                                                    address.

                                                                                                                                    Multicast
                  ff00::/8          ff00::             ffff:ffff:ffff:ffff:ffff:ffff:ffff:ffff   2120             Global Internet
                                                                                                                                    address.



          See also
              Bogon filtering
              Martian packet
              Classless Inter-Domain Routing (CIDR)
              Top-level domain § Reserved domains


          References


4 of 6                                                                                                                                      7/27/2019, 2:26 PM
Reserved IP addresses - Wikipedia                                                                https://en.wikipedia.org/wiki/Reserved_IP_addresses
                         Case 2:17-cv-01731-TSZ Document 175-28 Filed 07/29/19 Page 6 of 7

            1. M. Cotton; L. Vegoda; R. Bonica; B. Haberman (April 2013). Special-Purpose IP Address Registries (https://tools.ietf.org
               /html/rfc6890). Internet Engineering Task Force. doi:10.17487/RFC6890 (https://doi.org/10.17487%2FRFC6890). BCP
               153. RFC 6890. Updated by RFC 8190.
            2. Y. Rekhter; B. Moskowitz; D. Karrenberg; G. J. de Groot; E. Lear (February 1996). Address Allocation for Private
               Internets (https://tools.ietf.org/html/rfc1918). Network Working Group. doi:10.17487/RFC1918 (https://doi.org
               /10.17487%2FRFC1918). BCP 5. RFC 1918. Updated by RFC 6761.
            3. J. Weil; V. Kuarsingh; C. Donley; C. Liljenstolpe; M. Azinger (April 2012). IANA-Reserved IPv4 Prefix for Shared
               Address Space (https://tools.ietf.org/html/rfc6598). Internet Engineering Task Force (IETF). doi:10.17487/RFC6598
               (https://doi.org/10.17487%2FRFC6598). ISSN 2070-1721 (https://www.worldcat.org/issn/2070-1721). BCP 153. RFC
               6598.
            4. S. Cheshire; B. Aboba; E. Guttman (May 2005). Dynamic Configuration of IPv4 Link-Local Addresses
               (https://tools.ietf.org/html/rfc3927). Network Working Group. doi:10.17487/RFC3927 (https://doi.org
               /10.17487%2FRFC3927). RFC 3927.
            5. J. Arkko; M. Cotton; L. Vegoda (January 2010). IPv4 Address Blocks Reserved for Documentation (https://tools.ietf.org
               /html/rfc5737). Internet Engineering Task Force. doi:10.17487/RFC5737 (https://doi.org/10.17487%2FRFC5737).
               ISSN 2070-1721 (https://www.worldcat.org/issn/2070-1721). RFC 5737.
            6. O. Troan (May 2015). B. Carpenter (ed.). Deprecating the Anycast Prefix for 6to4 Relay Routers (https://tools.ietf.org
               /html/rfc7526). Internet Engineering Task Force. doi:10.17487/RFC7526 (https://doi.org/10.17487%2FRFC7526). BCP
               196. RFC 7526.
            7. C. Huitema (June 2001). An Anycast Prefix for 6to4 Relay Routers (https://tools.ietf.org/html/rfc3068). Network Working
               Group. doi:10.17487/RFC3068 (https://doi.org/10.17487%2FRFC3068). RFC 3068. Obsoleted by RFC 7526.
            8. S. Bradner; J. McQuaid (March 1999). Benchmarking Methodology for Network Interconnect Devices
               (https://tools.ietf.org/html/rfc2544). Network Working Group. doi:10.17487/RFC2544 (https://doi.org
               /10.17487%2FRFC2544). RFC 2544. Updated by: RFC 6201 and RFC 6815.
            9. M. Cotton; L. Vegoda; D. Meyer (March 2010). IANA Guidelines for IPv4 Multicast Address Assignments
               (https://tools.ietf.org/html/rfc5771). Internet Engineering Task Force. doi:10.17487/RFC5771 (https://doi.org
               /10.17487%2FRFC5771). BCP 51. RFC 5771.
          10. J. Reynolds, ed. (January 2002). Assigned Numbers: RFC 1700 is Replaced by an On-line Database
              (https://tools.ietf.org/html/rfc3232). Network Working Group. doi:10.17487/RFC3232 (https://doi.org
              /10.17487%2FRFC3232). RFC 3232. Obsoletes RFC 1700.
           11. Jeffrey Mogul (October 1984). Broadcasting Internet Datagrams (https://tools.ietf.org/html/rfc919). Network Working
               Group. doi:10.17487/RFC0919 (https://doi.org/10.17487%2FRFC0919). RFC 919.
          12. C. Bao; C. Huitema; M. Bagnulo; M. Boucadair; X. Li (October 2010). IPv6 Addressing of IPv4/IPv6 Translators
              (https://tools.ietf.org/html/rfc6052). Internet Engineering Task Force. doi:10.17487/RFC6052 (https://doi.org
              /10.17487%2FRFC6052). RFC 6052.
          13. N. Hilliard; D. Freedman (August 2012). A Discard Prefix for IPv6 (https://tools.ietf.org/html/rfc6666). Internet
              Engineering Task Force. doi:10.17487/RFC6666 (https://doi.org/10.17487%2FRFC6666). RFC 6666.
          14. J. Laganier; F. Dupont (September 2014). An IPv6 Prefix for Overlay Routable Cryptographic Hash Identifiers Version 2
              (ORCHIDv2) (https://tools.ietf.org/html/rfc7343). Internet Engineering Task Force. doi:10.17487/RFC7343 (https://doi.org
              /10.17487%2FRFC7343). RFC 7343.
          15. G. Huston; A. Lord; P. Smith (July 2004). IPv6 Address Prefix Reserved for Documentation (https://tools.ietf.org
              /html/rfc3849). Network Working Group. doi:10.17487/RFC3849 (https://doi.org/10.17487%2FRFC3849). RFC 3849.
          16. R. Hinden; B. Haberman (October 2005). Unique Local IPv6 Unicast Addresses (https://tools.ietf.org/html/rfc4193).
              Network Working Group. doi:10.17487/RFC4193 (https://doi.org/10.17487%2FRFC4193). RFC 4193.


          External links
              IANA IPv4 Special-Purpose Address Registry (https://www.iana.org/assignments/iana-ipv4-special-registry/iana-ipv4-
              special-registry.xhtml)



5 of 6                                                                                                                            7/27/2019, 2:26 PM
Reserved IP addresses - Wikipedia                                                             https://en.wikipedia.org/wiki/Reserved_IP_addresses
                         Case 2:17-cv-01731-TSZ Document 175-28 Filed 07/29/19 Page 7 of 7
              IANA IPv6 Special-Purpose Address Registry (https://www.iana.org/assignments/iana-ipv6-special-registry/iana-ipv6-
              special-registry.xhtml)

          Retrieved from "https://en.wikipedia.org/w/index.php?title=Reserved_IP_addresses&oldid=907998109"


          This page was last edited on 26 July 2019, at 18:04 (UTC).

          Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using this site,
          you agree to the Terms of Use and Privacy Policy. Wikipedia® is a registered trademark of the Wikimedia Foundation, Inc., a
          non-profit organization.




6 of 6                                                                                                                       7/27/2019, 2:26 PM
